Citation Nr: 0603656	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  96-31 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for degenerative 
arthritis of the bilateral hands and wrists.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1979 to November 1993.  She served in Southwest Asia 
from September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established service 
connection for arthritis of the hands and wrists and assigned 
a zero percent rating.  The case was subsequently transferred 
to the RO in Winston-Salem, North Carolina.  

In July 2003, the Board, in pertinent part, remanded the 
issues of entitlement to service connection for Meniere's 
disease and entitlement to a compensable rating for 
degenerative arthritis of the bilateral wrists and hands.  A 
May 2005 rating decision granted entitlement to service 
connection for Meniere's disease.  It was noted the decision 
was considered a complete resolution of her appeal as to this 
issue.  As the veteran has expressed no disagreement from 
that determination, the Board finds the issue listed on the 
title page of this decision is the only matter remaining for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate her claim and of which parties were expected to 
provide such evidence including by correspondence dated in 
August 2001 and July 2004.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2005).  

In this case, the Board notes that the evidence of record 
includes diagnoses of degenerative joint disease and 
arthritis of the hands and wrists, but that an August 1998 VA 
treatment report shows X-rays of the hands were normal.  
There is no indication of any other specific X-ray 
examination having been conducted for the hands or wrists 
either during or after service.  It is significant to note 
that degenerative arthritis established by X-ray findings is 
to be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved and in the absence of limitation of motion 
compensable ratings for degenerative arthritis can be 
assigned when there is X-ray evidence of the involvement of 2 
or more major joints or 2 or more minor joint groups.  
38 C.F.R. § 4.71, Diagnostic Code 5003 (2005).  For the 
purpose of rating disability from arthritis, the shoulder, 
elbow, wrist, hip, knee and ankle are considered major 
joints.  See 38 C.F.R. § 4.45(f) (2005).  Therefore, 
additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be scheduled for a 
radiologic examination of her service-
connected degenerative arthritis of the 
bilateral hands and wrists.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review.  A notation to the effect that 
this record review took place should be 
included in the report.  
The examiner should reconcile any 
opinions given with the other evidence of 
record and provide a complete rationale.  

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

